Case 19-34054-sgj11 Doc 1847 Filed 01/27/21                    Entered 01/27/21 09:36:21             Page 1 of 7




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760
HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110
Counsel for the Debtor and Debtor-in-Possession

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                )
In re:                                                          )   Chapter 11
                                                                )
HIGHLAND CAPITAL MANAGEMENT, L.P., 1                            )   Case No. 19-34054-sgj11
                                                                )
                                   Debtor.                      )
                                                                )



                    FOURTH 2 NOTICE OF (I) EXECUTORY CONTRACTS
                    AND UNEXPIRED LEASES TO BE ASSUMED BY THE
         DEBTOR PURSUANT TO THE FIFTH AMENDED PLAN, (II) CURE AMOUNTS,
          IF ANY, AND (III) RELATED PROCEDURES IN CONNECTION THEREWITH

       PLEASE TAKE NOTICE THAT on November 24, 2020, the United States Bankruptcy
Court for the Northern District of Texas (the “Bankruptcy Court”) entered an order [Docket No.
1476] (the “Disclosure Statement Order”) that, among other things: (a) approved the Disclosure
1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
2
  This Fourth Notice identifies executory contracts and unexpired leases to be assumed in addition to any executory
contract and unexpired lease identified previously in Docket Nos. 1648, 1719, 1749 and 1811-8.


DOCS_SF:103751.2 36027/002                              1
Case 19-34054-sgj11 Doc 1847 Filed 01/27/21                      Entered 01/27/21 09:36:21              Page 2 of 7




Statement for the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P.
(the “Disclosure Statement”) as containing “adequate information” pursuant to section 1125(a)
of the title 11 of the United States Bankruptcy Code (the “Bankruptcy Code”); and (b) authorized
the above-captioned debtor and debtor-in-possession (the “Debtor”) to solicit acceptances of the
Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. [Docket No.
1472] (the “Plan”). 3

        PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court will
consider Confirmation of the Plan (the “Confirmation Hearing”) will commence on February 2,
2021 at 9:30 a.m. prevailing Central Time, before The Honorable Stacey G. C. Jernigan, in the
United States Bankruptcy Court for the Northern District of Texas (Dallas Division), located at
Earle Cabell Federal Building, 1100 Commerce Street, 14th Floor, Courtroom No. 1, Dallas, TX
75242-1496. The deadline for filing objections to the Plan was January 5, 2021, at 5:00 p.m.,
prevailing Central Time.

        PLEASE TAKE FURTHER NOTICE THAT you are receiving this notice because the
Debtor’s records reflect that you are a party to a contract to be assumed by the Debtor pursuant
to the Plan Supplement [Docket No. 1606] filed on December 18, 2020. Therefore, you are
advised to review carefully the information contained in this notice and the related provisions of
the Plan.

       PLEASE TAKE FURTHER NOTICE THAT the Debtor is proposing to assume your
Executory Contract(s) and Unexpired Lease(s), listed in Schedule A attached hereto, to which
you are a party. 4

       PLEASE TAKE FURTHER NOTICE THAT section 365(b)(1) of the Bankruptcy
Code requires a chapter 11 debtor to cure, or provide adequate assurance that it will promptly
cure, any defaults under executory contracts and unexpired leases at the time of assumption.
Accordingly, the Debtor has conducted a thorough review of its books and records and has
determined the amounts required to cure defaults, if any, under the Executory Contract(s) and
Unexpired Lease(s), which amounts are listed in the table on Schedule A attached hereto. Please
note that if no amount is stated for a particular Executory Contract or Unexpired Lease, the
Debtor believes that there is no cure amount outstanding for such contract or lease.

       PLEASE TAKE FURTHER NOTICE THAT, absent any pending dispute, the
monetary amounts required to cure any existing defaults arising under the Executory Contract(s)
and Unexpired Lease(s) identified on Schedule A attached hereto will be satisfied, pursuant to
section 365(b)(1) of the Bankruptcy Code, by the Debtor in Cash on the Effective Date or as
soon as reasonably practicable thereafter. In the event of a dispute, however, payment of the cure
amount would be made following the entry of a final order(s) resolving the dispute and

3
  Capitalized terms not defined herein shall have the same meaning as ascribed in the Plan.
4
  Nothing contained in the Plan or the Debtor’s schedule of assets and liabilities shall constitute an admission by the
Debtor that any such contract or lease is in fact an Executory Contract or Unexpired Lease capable of assumption
that the Debtor or the Reorganized Debtor(s) has any liability thereunder, or that such Executory Contract or
Unexpired Lease is necessarily a binding and enforceable agreement. Further, the Debtor expressly reserves the
right to remove any Executory Contract or Unexpired Lease from assumption by the Debtor and reject such
Executory Contract or Unexpired Lease pursuant to the terms of the Plan.



DOCS_SF:103751.2 36027/002                                2
Case 19-34054-sgj11 Doc 1847 Filed 01/27/21          Entered 01/27/21 09:36:21       Page 3 of 7




approving the assumption. If an objection to the proposed assumption or related cure amount is
sustained by the Court, however, the Debtor may elect to reject such Executory Contract or
Unexpired Lease in lieu of assuming it.

        PLEASE TAKE FURTHER NOTICE THAT the deadline for filing objections to the
assumption of an Executory Contract or Unexpired Lease is February 1, 2021, at 12:00 noon,
prevailing Central Time. Any objection to the assumption of your Executory Contract or
Unexpired Lease must: (a) be in writing; (b) comply with the Federal Rules of Bankruptcy
Procedure and the Bankruptcy Local Rules for the Northern District of Texas; (c) state, with
particularity, the name and address of the objecting party, the basis and nature of any objection
the assumption of the Executory Contract or Unexpired Lease, and, if practicable, a proposed
modification such proposed assumption that would resolve such objection; (d) be served on
counsel for the Debtor set forth in the signatory block below; and (e) be filed with the Court on
or before February 1, 2021 at 12:00 noon prevailing Central Time.

         PLEASE TAKE FURTHER NOTICE THAT any objections to the Plan in connection
with the assumption of the Executory Contract(s) and Unexpired Lease(s) proposed in
connection with the Plan that remain unresolved as of the Confirmation Hearing will be heard at
the first omnibus hearing following the Confirmation Hearing (or such other date as fixed by the
Court).

PLEASE TAKE FURTHER NOTICE THAT ANY COUNTERPARTY TO AN
EXECUTORY CONTRACT OR UNEXPIRED LEASE THAT FAILS TO OBJECT
TIMELY TO EITHER THE PROPOSED ASSUMPTION OF SUCH CONTRACT OR
LEASE OR THE CURE AMOUNT WILL BE DEEMED TO HAVE ASSENTED TO
SUCH ASSUMPTION AND CURE AMOUNT.

     PLEASE TAKE FURTHER NOTICE THAT ASSUMPTION OF ANY
EXECUTORY CONTRACT OR UNEXPIRED LEASE PURSUANT TO THE PLAN OR
OTHERWISE SHALL RESULT IN THE FULL RELEASE AND SATISFACTION OF
ANY CLAIMS OR DEFAULTS, WHETHER MONETARY OR NONMONETARY,
INCLUDING DEFAULTS OF PROVISIONS RESTRICTING THE CHANGE IN
CONTROL OR OWNERSHIP INTEREST COMPOSITION OR OTHER
BANKRUPTCY-RELATED DEFAULTS, ARISING UNDER ANY ASSUMED
EXECUTORY CONTRACT OR UNEXPIRED LEASE AT ANY TIME BEFORE THE
DATE THE DEBTOR OR REORGANIZED DEBTOR ASSUMES SUCH EXECUTORY
CONTRACT OR UNEXPIRED LEASE. ANY PROOFS OF CLAIM FILED WITH
RESPECT TO AN EXECUTORY CONTRACT OR UNEXPIRED LEASE THAT HAS
BEEN ASSUMED SHALL BE DEEMED DISALLOWED AND EXPUNGED, WITHOUT
FURTHER NOTICE TO OR ACTION, ORDER, OR APPROVAL OF THE
BANKRUPTCY COURT.

        PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the
Disclosure Statement Order, Disclosure Statement, the Plan, the Plan Supplement, or related
documents,     you    may:    (a)    access  the   Debtor’s    restructuring     website   at
http://www.kccllc.net/hcmlp; (b) write to HCMLP Ballot Processing Center, c/o KCC, 222 N.
Pacific Coast Highway, Suite 300, El Segundo, CA 90245; (c) call toll free: (877) 573-3984 or


DOCS_SF:103751.2 36027/002                     3
Case 19-34054-sgj11 Doc 1847 Filed 01/27/21        Entered 01/27/21 09:36:21      Page 4 of 7




international: (310) 751-1829 and request to speak with a member of the Solicitation Group; or
(d) email HighlandInfo@kccllc.com and reference “Highland” in the subject line. You may also
obtain copies of any pleadings filed in this case for a fee via PACER at: pacer.uscourts.gov.

       Alternatively, you can obtain a copy of these documents by contacting counsel for the
Debtor (a) by e-mail, at gdemo@pszjlaw.com, (b) by telephone, by contacting Gregory Demo at
(212) 561-7700, or (c) by mail, at Pachulski Stang Ziehl & Jones LLP, Attn: Gregory Demo, 780
Third Avenue, 34th Floor, New York, NY 10017. Please specify whether you would like to
receive copies of these documents by (i) e-mail transmission (in which case, please include
your e-mail address), (ii) on a CD-ROM or flash drive delivered by return mail, or (iii) in
paper copies delivered by return mail.

THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES
ONLY. IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER
THE PLAN OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE
TO OBTAIN ADDITIONAL INFORMATION, CONTACT THE SOLICITATION
AGENT.




DOCS_SF:103751.2 36027/002                    4
Case 19-34054-sgj11 Doc 1847 Filed 01/27/21   Entered 01/27/21 09:36:21    Page 5 of 7




Dated: January 27, 2021.               PACHULSKI STANG ZIEHL & JONES LLP
                                       Jeffrey N. Pomerantz (CA Bar No.143717)
                                       Ira D. Kharasch (CA Bar No. 109084)
                                       Gregory V. Demo (NY Bar No. 5371992)
                                       10100 Santa Monica Boulevard, 13th Floor
                                       Los Angeles, CA 90067
                                       Telephone: (310) 277-6910
                                       Facsimile: (310) 201-0760
                                       Email:      jpomerantz@pszjlaw.com
                                                   ikharasch@pszjlaw.com
                                                   gdemo@pszjlaw.com
                                       -and-

                                       HAYWARD PLLC

                                       /s/ Zachery Z. Annable
                                       Melissa S. Hayward
                                       Texas Bar No. 24044908
                                       MHayward@HaywardFirm.com
                                       Zachery Z. Annable
                                       Texas Bar No. 24053075
                                       ZAnnable@HaywardFirm.com
                                       10501 N. Central Expy, Ste. 106
                                       Dallas, Texas 75231
                                       Tel: (972) 755-7100
                                       Fax: (972) 755-7110
                                       Counsel for the Debtor and Debtor-in-Possession




DOCS_SF:103751.2 36027/002              5
Case 19-34054-sgj11 Doc 1847 Filed 01/27/21           Entered 01/27/21 09:36:21   Page 6 of 7



                                            Schedule A

                     Schedule of Assumed Contracts and Leases and Proposed Cure




DOCS_SF:103751.2 36027/002
 Case 19-34054-sgj11 Doc 1847 Filed 01/27/21                    Entered 01/27/21 09:36:21             Page 7 of 7




                                                                       Description of Assumed
      Debtor                       Counterparty                                                                Cure
                                                                        Contracts or Leases
Highland Capital                                                      Master Service Agreement
Management, L.P.                      Via West 5                                                               $0.00

Highland Capital                      Via West 6                      Master Service Agreement
Management, L.P.                                                                                               $0.00
                                Attn: John Greenwood
Highland Capital                                                  Amendment to Bloomberg Order
Management, L.P.               Bloomberg Finance, L.P.           Management System Addendum and
                                Attn: Levi Halberstam              Bloomberg Order Management                  $0.00
                                                                    System Schedule of Services
                                                                        Account No. 167969
Highland Capital                                                                                            Parties are
Management, L.P.               Markit WSO Corporation                                                         jointly
                                                                   Fourth Amendment to Software
                                                                                                            confirming
                                  Attn: John Taylor                License and Services Agreement
                                                                                                               cure
                                                                                                              amount
Highland Capital                                                  Master Services Agreement, First
Management, L.P.                 Siepe Services, LLC               Amendment to Master Services
                                                                 Agreement, Second Amendment and            $80,184.00
                                Attn: Michael Pusateri             Restatement of Master Services
                                                                            Agreement
Highland Capital                                                       Internet Agreement 7
Management, L.P.                       AT&T                                                                    $0.00
                                                                   Account No. 831-000-7888-651
Highland Capital                                                       Landline Fax Agreement
Management, L.P.                       AT&T                                                                    $0.00
                                                                         831-000-2532-176
Highland Capital
                           Amazon Web Services, Inc.                 Account No. 353534426569                  $0.00
Management, L.P.
Highland Capital                                                     Website Hosting Agreement
Management, L.P.                     WP Engine                                                                 $0.00
                                                                       Account No. 325667




  5
    The Via West Master Service Agreements were erroneously included in the Notice of Withdrawal of Certain
  Executory Contract(s) and Unexpired Lease(s) from List of Executory Contract(s) and Unexpired Lease(s) to be
  Assumed by the Debtor Pursuant to the Fifth Amended Plan [Docket No. 1791].
  6
    The Via West Master Service Agreements were erroneously included in the Notice of Withdrawal of Certain
  Executory Contract(s) and Unexpired Lease(s) from List of Executory Contract(s) and Unexpired Lease(s) to be
  Assumed by the Debtor Pursuant to the Fifth Amended Plan [Docket No. 1791].
  7
    The Internet Agreement with AT&T corrects, replaces and supersedes the Executory Contract identified at #45 in
  Docket No. 1811-8.


  DOCS_DE:232659.4 36027/002
